Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent Superintendent of Fishkill Correctional Facility which found petitioner guilty of violating certain prison disciplinary rules.
Following a tier II disciplinary hearing, petitioner was found guilty of interference with an employee and harassment. The misbehavior report alleged that petitioner sent a personal message to a facility nurse. Contrary to petitioner’s contentions, the misbehavior report, authored by the nurse who witnessed the incident, and petitioner’s own admissions regarding his actions provide substantial evidence of petitioner’s guilt (see, Matter of McMillian v Selsky, 268 AD2d 936). To the extent that petitioner pleaded guilty to the charge of interference with an employee, he is precluded from asserting that the de*588termination of guilt on that particular charge is not supported by substantial evidence (see, Matter of Zarvela v Goord, 270 AD2d 532). Finally, having failed to raise the issue of Hearing Officer bias on his administrative appeal, this issue is unpreserved for our review (see, Matter of Johnson v Goord, 260 AD2d 816) and, in any event, the record reveals that petitioner received a fair and impartial hearing.
Mercure, J. P., Crew III, Peters, Spain and Rose, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.